57 So.3d 991 (2011)
Louis Stanley ORLOFF and Matrix Group Limited, Inc., Appellants,
v.
Joyce Lynn ORLOFF, Appellee.
No. 2D10-2090.
District Court of Appeal of Florida, Second District.
April 6, 2011.
Timothy W. Weber and Joseph P. Kenny of Battaglia, Ross, Dicus & Wein, P.A., St. Petersburg, for Appellants.
Michael J. Park of Park, Ossian, Barnaky & Park, P.A., Clearwater, for Appellee.
ALTENBERND, Judge.
Louis Stanley Orloff and Matrix Group Limited, Inc., appeal two orders that are essentially enforcement orders entered after the entry of the final judgment of dissolution between Mr. Orloff and his former wife, Joyce Lynn Orloff. This court recently reversed a portion of that final judgment. See Orloff v. Orloff, ___ So.3d ___, 2011 WL 1136434 (Fla. 2d DCA 2011). That reversal affects the equitable distribution between the Orloffs. Because the two orders on appeal in this case were intended to enforce that equitable distribution, we must also reverse these orders.
Reversed and remanded.
SILBERMAN and BLACK, JJ., Concur.